Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 2003/0086467).
With respect to claim 1, Modak et al.’467 shows and discloses an optical semiconductor element (TITLE; Abstract; Fig 5), comprising: a substrate (Fig 5: 42 substrate  GaAs); a light emitting layer including multi quantum well layer (Section: [024, 088],  Claim 15); and a distributed Bragg reflector provided between the substrate and the light emitting layer, the distributed Bragg reflector including a pair of a first layer and a second layer being periodically stacked, the first layer including AlxGa1-xAs, the second layer including Inz(AlyGa1-y)1-zP (Fig 5: DBR 44AlGaAs/In(AlGa)P between active 64 and substrate 42; Section [080]; Claim 11), a refractive index n1 of the first layer being higher than a refractive index n2 of the second layer, the first layer having a thickness larger than λ0/(4n1) where λ0 is a center wavelength of a band on wavelength distribution of a reflectivity of the distributed Bragg reflector, and the second layer having a thickness smaller than λ0/(4n2) (Section [058-067] refractive index first layer is higher and thicker than the second layer with odd or even λ/4 wavelength or detunable). The (Section [098]), and it is within in the art to recognize the well-known use of AlGaAs MQWs as active layer. Therefore, the examiner recognize Modak et al.’467 capable of selecting known material for active layer, for the benefit of output the desire wavelength.

With respect to claim 2, Modak et al.’467 discloses wherein the center wavelength is 700 nm or more (Section [019] light emitted has wavelength 590 and 700nm).
With respect to claim 4, Modak et al.’467 shows and discloses wherein the substrate includes GaAs (Fig 5: 42, Section [021] substrate GaAs).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3:
wherein an In mixed crystal ratio z of the second layer is 0.45 ≤  z ≤ 0.525.  
					COMMUNICTION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828